                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JEFFREY VOGELSBERG,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 YOUNG KIM, CHERYL WATERS, SATINDER
 DHANOA, BRENDA BREDLOW, STEPHANIE
                                                                        17-cv-596-jdp
 WEBSTER, MELISSA BENNET, TENZIN ENDERS,
 JAMES MATTHEWS, CORRECT CARE SOLUTIONS,
 and DANE COUNTY,

                              Defendants.


       Pro se plaintiff and prisoner Jeffrey Vogelsberg is proceeding on several claims about his

conditions of confinement while he was housed at Dane County Jail in 2014. He is now housed

at Waupun Correctional Institution.

       Vogelsberg has filed a document that he calls “motion for court deadline to file a motion

to compel.” Dkt. 39. In his motion, Vogelsberg says that he wants to prepare a motion to

compel discovery because defendants “are not cooperating in the discovery process.” Id. at 1.

But he says that he cannot file his motion because prison staff have not allowed him adequate

time in the law library. He also says that he will be allowed more time in the law library if the

court gives him a “deadline” to file a motion to compel.

       I will deny Vogelsberg’s motion. Although Vogelsberg has a constitutional right to

access the courts, Christopher v. Harbury, 536 U.S. 403 (2002), this does not mean that the

Constitution gives him the right to spend as much time as he wants in the law library. Rather,

he must show that a “systemic official action frustrates [him] . . . in preparing and filing suits
at the present time.” Id. at 413–14. I conclude that Vogelsberg has not made that showing for

two reasons.

       First, he has not shown that he is being denied law library time. His position seems to

be that he cannot get a law library pass without a court deadline because he is taking classes.

A policy attached to his motion says that prisoners with court deadlines receive priority access

to the library, but it doesn’t say that only those prisoners are allowed law library time. And it

doesn’t say that prisoners taking classes can’t get a library pass without a court deadline either.

Until Vogelsberg shows that prison staff are actually denying his requests for library passes, he

cannot show that he needs court assistance.

       Second, and more important, Vogelsberg doesn’t explain why he needs more time in the

library. He says that the library includes computers and legal books, but he doesn’t need either

of those things to file a motion to compel discovery. Rather, if Vogelsberg believes that

defendants have failed to respond appropriately to his discovery requests, he must do three

things: (1) provide to the court the discovery requests at issue; (2) provide to the court

defendants’ responses to those requests, if any; and (3) explain why he believes he is entitled

to the withheld discovery under Rule 26 of the Federal Rules of Civil Procedure. The standard

for discoverable information is provided in Rule 26(b)(1):

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional
               to the needs of the case, considering the importance of the issues
               at stake in the action, the amount in controversy, the parties’
               relative access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and whether
               the burden or expense of the proposed discovery outweighs its
               likely benefit.




                                                2
       Because Vogelsberg can satisfy all of these requirements without doing legal research

and without access to a computer, I am not persuaded that Vogelsberg is entitled to a court

order requiring prison staff to give him more time in the library.



                                            ORDER

       IT IS ORDERED that Jeffrey Vogelsberg’s “motion for court deadline to file a motion

to compel,” Dkt. 39, is DENIED.

       Entered January 9, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
